 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Gerstenslager CompanyandInternational UnionAlliedIndustrialWorkers ofAmerica,AFL-CIO,AmalgamatedLocalUnionNo.813.Case8-CA-6772March 6, 1973DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERS JENKINSAND KENNEDYOn August 28, 1972, Administrative Law Judge'Almira Abbot Stevenson issued the attached Deci-sion in this proceeding. Thereafter, Respondent andthe Charging Party filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions2 of the Administrative Law Judgeand to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, The Gerstenslag-erCompany,Wooster,Ohio, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19722Member Jenkins would additionallyfind, in agreementwith theCharging Party's exceptions, that Respondent's meat-rating proposal ofDecember 1971 was made for the purpose of undermining the Union'sposition as bargaining representative and constitutes additional evidence ofRespondent's failure to bargain in good faith In his view, there is no validbasis to distinguish the making of the merit-rating proposal from the othermore stringent provisions proposed by the Respondent which are hereinfound to have constituted a part of the Respondent's total course ofunlawful conduct Indeed, a careful analysis of Respondent'smerit-ratingproposal reveals it as completely undermining previously agreed-toprovisions and totally destructive of prior negotiationsMoreover, inMember Jenkins' view, there is no basis forassuming,as did theAdministrative Law Judge, that the General Counsel treated the merit-rating proposal different from the series of other proposalshereinfound tobe indicative of Respondent's failure to bargain in good faith To thecontrary, it would appear that this proposal, along with the other proposals,was presented as one more facet of Respondent's unlawful bargainingconduct FinallyMember Jenkins finds little or no evidence supporting theAdministrative Law Judge's finding of "changedcircumstances" JustifyingRespondent's proposal In his view, the "evidence" in this regardconsists ofnothing more than unsupported, self-servingstatementsof Respondent'switnesses, plainly insufficient in solid substance necessary to ground afinding of "changed circumstances "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Trial Examiner: This casewas heard at Wooster, Ohio, April 18-21, 1972. Theoriginal charge was filed December 17, 1971, and served ontheRespondent December 23, 1971. The complaint wasissued January 31, 1972. The issues are whether theRespondent, on and after September 15, 1971, violatedSection 8(a)(5) and (1) of the National Labor RelationsAct, as amended, by (1) failing and refusing to bargain ingood faith; (2) unilaterally instituting a merit-rating systemand a different method of computing seniority; (3)conducting direct negotiations with employees, and negoti-ating and entering into personal employment contractsindividuallywith employees; (4) withdrawing proposalspreviously agreed to; (5) unilaterally eliminating supersen-iortty of union officers; and (6),unilaterally terminating anexisting hospitalization planUpon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respon-dent, I make the following:FINDINGS OFFACT'AND CONCLUSIONS OF LAWI.JURISDICTIONThe Respondent is an Ohio corporation engaged atWooster, Ohio, in the manufacture of bookmobile trucksand van trucks used in the transportation of mail andfreight by the U.S. Postal Service Corporation. It annuallyreceives materials and supplies valued in excess of $50,000from points outside the State of Ohio, and ships finishedproducts valued in excess of $50,000 directly to pointsoutside Ohio. The Respondent admits, and I find, that it isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. The Respondent alsoadmits, and I find, that the Charging Party (herein calledtheUnion) is a labor organization within the meaning ofSection 2(5) of the Act.iExcept as indicated, the facts are undisputed The credibilityfindingsherein are based on demeanor, the knowledge upon which testimony isbased, whether it is specific or vague, whether or not it is corroborated orsupported. and the probabilitiesIhave taken into consideration Personnel Director C Robert Rasor'sadmission on the stand that in 1965 he pled guilty to a charge ofembezzlement for which he was placed on probation for 2 years andresigned from the bar of the State of Ohio This incident of dishonestconduct has caused me much concernin assessingRasor's credibilityHowever, the record also shows that Rasor has served his probation, maderestitution, and served in the responsible position of personnel director tothe Respondent's apparent satisfaction since 1967 In these circumstances,and based on my observation of him on the witness stand, I have concludedthat his testimony is entitled to be evaluated on the same basis as that of theother witnesses, and 1 have so evaluated it CfN L R B v Dimon CoilCompany. Inc,201 F 2d 484, 487-490,Federal Stainless Sink Div of UnarcoIndustries, Inc,197 NLRB No 76202 NLRB No. 40 THE GERSTENSLAGER COMPANY219II.THEALLEGED UNFAIR LABOR PRACTICESA.BackgroundIfind, as alleged in the complaint and admitted in theanswer, that the Union has been since 1941, and is now,the exclusive representative of the Respondent's employeesin an appropriate unit of all hourly rated plant employees,excluding office clerical employees, professional employ-ees, and supervisors as defined in the Act.The last collective-bargaining agreement between theRespondent and the Union expired April 4, 1971. Pursuantto notice served by the Union, the parties met on February10, 1971, to begin negotiating a new agreement. At this andsubsequent meetings Attorney Arthur Moore, Vice Presi-dentandGeneralManager Richard Fishburn, andPersonnelDirector C. Robert Rasor negotiated for theRespondent.For the Union were Eugene Kroneker,regional representative, subsequently replaced by RegionalRepresentative Nick Serraglio, and a shop committee ofemployees-Howard Cooper, Robert Eyler, Christy Ni-chols, Don McMichoels, and Joseph Hughes. After about12 meetings, the Union struck the Respondent on April 4,1971.The strikers were all eventually permanently re-placed. On September 18, 1971, the pickets were removed,and on September 21, 1971, the Union informed theRespondent of the strikers' unconditional request forreinstatement. The Respondent has hired no new employ-ees since that date. Some of the strikers have been recalled;others have not. The parties held a total of approximately31 meetings, with a Federal mediator in attendance at mostof them, between February 10 and December 9, 1971, thedate of the last meeting. No agreement has been reached.The Respondent stands ready to meet again upon request.2At the first meeting, February 10, 1971, the Unionpresented 91 proposed changes in the agreement which wasabout to expire, including a yearly wage increase of $1 anhour plus "cost of living" and more liberal fringe benefits,union shop to be substituted for the maintenance-of-membership clause in the old contract,3 abolition ofworking foremen, and "plant-wide seniority." The Unionalso proposed a substitute for a provision in the expiringcontract that the Company could subcontract "such workas it has done in practice in the past," a new provisionrestricting subcontracting to "themaintenance of thebuildings."During the ensuing months, the Union addedseven additional demands. The February 10 meeting wasdevoted chiefly to an explanation of its proposals by the2To the extent that Union Representative Serraglio intended to imply, inhis testimony, that Attorney Moore refuseda unionrequest to meet afterDecember 9, I discredit him and credit Moore's testimony to the contrary3 1 discredit the testimony of Union Representative Kroneker andBargainingCommittee Chairman CooperthatMoore and Fishburn toldthem, at this and subsequent meetings, there would never be a union shop inthe plant Icredit Moore, Fishburn, and Rasor that they told the Union thattheywould notagree to aunion shop within the foreseeable future4Although the General Counsel contends that the Respondent'sproposal 9 would have imposed anew requirementthat all grievances whichreach step 2 mustgive the names of all grievants, and be signed by at leastone grievant,both theserequirementshad been includedin the expiringcontract(art. V, sec 4, step 2, p 17) In any event, the Respondent withdrewthis proposal before March 22. Similarly,withrespect to the Respondent'sproposal 6, that no employee be permitted to leave his work to discuss anymatter witha shop committeeman or steward, but must request his stewardUnion. In addition, at this meeting, and/or at subsequentmeetings, the parties agreed that, in accord with pastpractice, all agreements would be tentative until a completecollective-bargaining agreement was reached. Although allwitnesses testified to the same effect regarding thesubstance of this agreement by the parties, they testifieddifferently as to their understanding of its meaning. Thus,the Union's witnesses testified it meant that items agreed toor tentatively agreed to were simply "agreed to" and wouldnot have to be negotiated further; the Respondent'switnesses testified that all such items were merely "tenta-tivelyagreed to" and could be reopened in changedcircumstances.The second meeting was held February 17, 1971. TheRespondent presented its proposals, consisting of 30changes in the old contract. Included in the Respondent'sproposals were the following, numbered as in the docu-ment presented to the Union:(5) A subcontracting clause giving the Company "theright to subcontract out such work or services as itbelieves can be done more expeditiously, more effi-ciently,or less expensively than it can be done inhouse."(7)An amendment to the old contract requirementthat a steward or committeeman will acknowledge inwriting delivery of an employee discharge or disciplinenotice, providing that any steward or committeemanwho refused to do so be suspended for 5 days.(8)A new provision that grievances could beinitiated only by the employee or employees directlyaffected, except that grievances which could directlyaffect a substantial number of employees could be filedby the Union.4During subsequent negotiating sessions concessions weremade by both sides. The Union requested the Respondentto prepare a "complete proposed contract" for submissionto its membership at a union meeting scheduled for March24,and to provide each employee with a copy. TheRespondent did so, and the parties met on March 22 todiscuss it.Inparagraphs 5, 7, and 8 of that document theRespondent reaffirmed its original proposals 5, 7, and 8,stating that those proposals had not been agreed to.The document indicates that a total of 2 companyproposals had been agreed to; 15 (including a company-proposed 3-year term, and a more liberal working foremenprovision) had not been agreed to and were still on thetable; and 6 had been withdrawn by the Company after thebe sent to the employee's work station, the Respondent withdrew thisproposal at or before the March 22 meeting when the Union acknowledgedthat all employees knew they were not permitted to stop by the stewards' orcommitteemen'swork stations to talkAt a meeting held on March 8,an issue wasraised by the Respondentregardingthe establishmentof a classification systemThere was noclassification system at the plant. all employees being paid at the same scalewhether they performed welding, assembly. finishing, or any other jobAlthough No 53 of the Union's initialproposals of February 10 was"Standard Job Classification."the meaningof which is unexplained in therecord,there istestimonythattheUnion objected to the Respondent'sproposal, and was of the view that, in any event, there was no time to devisea classification system during the current negotiations The parties thenagreed to put the question aside and to start work on such a system after anew contractwas signed 220DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion rejected them. It indicates that 19 union proposalshad been agreed to. The Company refused to agree to threeothers and counterproposed as to them. Seven additionalprovisionswere designated as part Company and partUnion, to which agreement had been reached, at least inprinciple, the Company suggesting language as to two.5The Respondent put forward its first monetary offer atthis time, consisting of increased fringe benefits, and anhourly wage increase, designated as "final," of 25 cents ayear for 3 years in increments of 15 cents and 10 cents eachyear.Although several witnesses testified that there werefurther monetary proposals and counterproposals duringthismeeting, there is no credible evidence that theRespondent varied from its offer of an immediate wageincrease of 15 cents effective April 4, 1971, with the second1971 increment of 10 cents due October 4.At the union membership meeting of March 24, theemployees voted to reject the new contract offered by theRespondent, and to strike when the old contract expired.Although additional negotiating sessions were held (a totalof 12 before the strike), the Union struck the RespondentApril 4, 1971, as indicated. All witnesses testified that themajor issues at the time of the strike were union shop,working foremen, and Respondent's authority to subcon-tract unit work .6 All testified there was no impasse onwages.During the strike, the parties continued negotiating, andthe Respondent continued to operate the plant, at first withsupervisors and office employees. In early June, however,the Respondent put into effect the 15-cent-an-hour wageincrease offered to the Union in March, and began hiringpermanent replacements. Contrary to past hiring practice,the Respondent hired all replacements at top scale which,with the 15-cent increase, amounted to $3.10 an hour.?At a meeting on June 22, the parties tentatively agreed tochange the definition "old" employees with plantwideseniority for purposes of "layoffs, recall, promotions, andtransfers" from those employed before 1960, as provided inthe expired contract, to all those employed longer than 18months; those employed for less than 18 months were to beconsidered"new" employees with only divisionwideseniority.The result of this change, which was to take5Figures are approximate, as the document is not altogetherclear Someprovisions are designated as agreed to in part or in principleThe March 22 document made no reference to other proposals made bythe Union on February 10 and by the Company on February 17, and therewas no testimony concerning their status on March 226Union RepresentativeKroneker testified that theRespondent'sproposal to restrict the kinds of grievances which could be filed by theUnion, to which the Union objected, was discussed at a number ofmeetings, but no agreement had been reached at the time of the strike Heindicated, however, that this was not a major issue at the time of the strikeHe also testified that anotherissue wasthe Company's desire to dispensewith the old contract provision giving an employee the right to have asteward or committeeman present when he is disciplined or dischargedOther evidence indicates, however, that the Respondent made such aproposal for the first time on October 12, 19717At first the Respondent hired mostly students, informing them thattheir jobs were permanent It advised the Union, however, that most of thestudents would probably return to school, so there would be no problemabout recalling strikers when the strike was over Asthe summerwore on,with no end of the strike in view, the Respondent, after late July,hired moreand more nonstudent replacements8 I credit Kroneker's testimony, supported by documentary evidence,that the Respondent made this proposal on June 25, despite Moore'seffect only after all strikers were recalled or on April 1,1972, whichever occurred first, was toincreasethe numberof employees entitled to plantwide seniority. Tentativeagreementalso was reached to accept the subcontractingprovision proposed by the Respondent.At the next meeting, June 25, the Respondent proposedthat the seniority provision agreed to on June 22 bechanged by defining old employees as those hired before,and new employees as those hiredafter,January 1, 1968.8When the Union strongly protested, the Respondentaffirmed its June 22 agreement on this point. TheRespondent also dropped its proposed suspension ofstewards and committeemen for refusing to accept or signa discharge or discipline slip (original proposal 7), andproposed that tender of such a slip would constitutedelivery and acceptance by, or notice to, the steward orcommitteeman, and the employee affected.On July 1, 1971, the Respondent offered the Union astraight 25-cent-a-year wageincrease.On August 4, the parties conductedan in-depth review ofthe bargaining. All witnesses agree that there was give-and-take,both sides changing positions, at this session.Thereafter, at the nextmeeting,in early or mid-August, theRespondent submitted to the Union a document entitled"Status of Negotiations," dated August 6, 1971.9 Thedocument listed some 6 company,10 20 union,ii and 5point 12 proposed changes in the old contract as agreedupon. Listed in paragraph 2, as agreed upon, was thesubcontracting clause proposed by the Respondent andagreed to by the Union July 22 and 25. Althoughparagraph 2 of this document also stated that agreementon this change was contingent on the Company's acceptinga more liberal plantwide seniority provision, paragraph 9listed among the union proposals agreed to the same moreliberal definitions of old and new employees agreed to onJune 22 and 25. The August 6 document also listedagreement to a company proposal that the shop committeechairman or co-chairman wouldsignany discharge ordiscipline slip which the steward or committeemen refusedto sign (paragraph 3).purported lack of knowledge of it9To the extentit is relevant,Ido not creditKroneker's testimony thattheUnion had requested and expected a contract proposal, and not adocumentsummarizingthe status ofnegotiations,from theRespondent atthis timeIinfer fromKroneker's testimony that there is no substantialdispute that the August 6 document accurately reflected the status ofnegotiations at that time10Checkoff, subcontracting, discipline slips, overtime records, unionofficials' assignmentto first shift, employee physical inability to do assignedwork11Loss of seniority, transfer to salarystatus,new and old employees,discharge for garnishment or mental incapacity, waiver of doctor reports,work clothesfurnished,auditor's report of profit-sharing plan. industrialinjury,physicalexams on companytime, vendingmachine money,company payments into pensionplan, retirementawards, reactivation ofdormantdepartments. pay for attending grievancemeetings,job-biddingprocedure,shift differentials,mandatoryretirement,pension computations,departments to be listed in contractfurnishingcopies of contract andhandbook11Absence due to ill health, injury, or layoff, jobloans,overtime foremployees temporarily transferred, compulsory and noncompulsory over-time, leavingcompany premises THE GERSTENSLAGER COMPANY221The document indicated that 5 company proposals(includinga3-year contract term)13 and 39 unionproposals (including union-shop)14 were still on the table.It listed nine joint provisions (including working foremen)as also still being negotiated.15On August 30 the Union sent a telegram offering toreturn to work on condition that all strikers be returned totheir jobs.The Respondent refused this offer as notunconditional.The background period ended with arequest by the Union, made at a September 10 meeting,that the Respondent state its position with regard to thereturn of the strikers.B.Events On andAfter September 15, 1971The Respondent replied to the Union's September 10request in a letter dated September 15, 1971, which stated,in pertinent part:The position of the Company is as follows with respectto the specific matter hereinafter set out.1.If the Union, on behalf of the striking bargainingunit,offersunconditionally to call off the currentstrike,the company will, when openings becomeavailable, take back the presently striking employees inlineof strict "time" seniority. In other words theemployee with the earliest last date of hire will be takenback first, then on down the line from there.2.In the event of a subsequent layoff the companywill consider all employees, then working, for layoffpurposes, to be of equal seniority. The Company willput into effect a rating system, the details of which havenot been definitely worked out, whereby each plantworker will be rated by his supervisor and one otherCompany official at periodic intervals. The rating willbe based primarily on the individual's productivity. Ina layoff, the least productive according to the lastratings will be laid off.The net effect of the foregoing is that for layoffpurposes all employees (1) hired during the strike, (2)who continued working during the strike, (3) whoreturned to work before the strike was over, (4) who arerecalled after the strike is terminated by the Union, willhave equal seniority as to "time."Union Representative Kroneker advised the Respondentby telephone about this time that the strike would beterminated. The Respondent requested that this informa-tion be put in writing. A letter dated September 16, 1971,over the signature of Carl Smigel, region 3 director of the13Kroneker testified that the Company and the Union had agreed to a 3-year term "as long as we were able to get along with the rest of theproposals " Other company proposals still on the table dealt with workrules, suspension and discharge procedure, distribution of overtime, jobbids14Union proposals not agreed to dealt with union security, leave fordeath in family, job bids, holidays, eligibility for holiday pay, workingforemen, vacation pay, sick pay, eligibility for hospitalization, hospitaliza-tion coverage, retirement pay, cost-of-living, time and a half for all Saturdaywork, life insurance, dust system, departments, safety committee, "Choiceof arbitration or strike," selling merchandise to employees, inclusion oftruckdrivers in unit,vending machines,statement of relations betweencompany and union Some of these subjects were dealt with in two or moreunion proposalsUnion, containing an unconditional offer to return allstrikers to work was then dispatched to the Respondent.isThe Respondent received this letter on September 21 or 22.The pickets were removed Saturday, September 18, 1971.The last replacements were hired during the week endingSeptember 18, and reported to work Monday, September20.At a meeting held on Tuesday, September 21, the Unionexpressed disagreement with the Respondent's September15 letter, particularly paragraph 2 proposing equal timeseniorityin futurelayoffs.The Respondent advised theUnion that it had not received a letter from the Unionoffering unconditional return of the strikers, but agreed notto hire any new employees and agreed to recall the strikersas vacancies occurred.i7In early October, the Respondent began recalling strikerson the basis of strict time seniority.is The rate paid was$3.10 an hour. Each recalled striker was sent a letterinvitinghim to come in for interviews and "to signnecessary employment forms" on a specified date prior toreporting for work on a date also specified in the letter.Upon arrival at the plant, the striker was requested tosign a document entitled "Request for and Acceptance ofRecall."The document stated that the signatory "doeshereby request and accept such recall on the terms andconditions set forth." The document further stated:The employee acknowledges that no contract currentlyexistsbetween the Company and Allied IndustrialWorkers Union and that any provisions of formercontracts do not apply to the employment relationshipbetween himself and the Company, except as the samemay be required by law.The employee acknowledges that his employment shallbe upon the same terms and conditions as that ofemployees hired since April 4, 1971, that the generalrange of such terms and conditions have been ex-plained to him by representatives of the Company, andthat he is aware that many such terms and conditionswill be further developed in the future by the Company.The employee acknowledges that Company representa-tives have explained to him the emphasis placed onproductivity in the company's management philosophy,that employees will be periodically merit rated, thatwage rates will be classified as to skill and productivitydependent upon the individuals skill and effectiveness,and that personsfailing to maintain certain merit levelsmay be subject to discharge.The employee acknowledges that lay-off or recall fromlay-off and certain other rights will be dependent upon15Death in family, posting, job bidding,dischargefor insubordination,holiday eligibility,working foremen,sick pay Some overlap of subjectslisted in various categories is noted16There is no record support for the Respondent's assertion,in its brief,that the Unionrequested reinstatement of union members only.it f have discounted Kroneker's testimony that he also requested at thismeeting that all office personnel be returned to the office but theRespondent replied that this would not be done immediately As opposed tothis vague testimony. which was not pursued by the General Counsel, thereisotherwiseundisputed and credible evidence that all strikers werepermanently replaced1NKroneker testified that the parties discussed recall procedures at anumber of meetings from August through October,theUnion's chiefinterest being in getting the strikebreakers out of the plant 222DECISIONSOF NATIONALLABOR RELATIONS BOARDindividualmerit rating rather than prior length ofservice.A copy of this document was signed by every striker whoreturned to work and placed in his personnel folder. TheRespondent did not advise the Union of this document ordiscuss it with the Union.The next significant development in the negotiationsconsisted of the submission of the Respondent's October12, 1971, proposal. In contrast to the prior documentscontaining proposals and counterproposals for changes inspecific provisions of the expired contract, the October 12document was a new complete proposed collective-bar-gainingagreement except for wages. This proposedcontract,which was discussed by the parties at severalsessions, contained the following provisions which, amongothers, were advanced for the first time:.(1) A 6-year term, with reopener privileges at the end of 3yearson everything except union security, workingforemen, and subcontracting (opening paragraph, p. 1).(2)Maintenance of membership in the Union to bereduced from duration of the agreement (as in the oldcontract) to duration of 6 months; a checkoff provisionagreed to on August 6 deleted in favor of a no-checkoffprovision (art. II, p. 2).(3) Except for an employee's discussion of his grievanceat step 1 with his supervisor (from which his steward wasexcluded) and the shop committee's regular meetings withcompany representatives, there was to be no grievance orunion activity during regular working hours (art. IV, pp.6-8, and art. V, pp. 9-12)(4) A proposal that:After the company issues a discipline slip, warningnotice, or discharge notice to an employee, he shallhave the right to inform the employee's steward butonly at such time as the same can be done outside ofscheduled working hours [art. IV, sec. 10, p. 9].(5) The following provisions:Art.VI . . . Section 5. Recall of Sinking Employees.Until such time as all employees who were on strike in1971 have been given an opportunity to return to workor until their right to recall is lost as herein set forth, theCompany will not hire new employees into theBargaining Unit.When the Company desires to fillvacancies or add personnel to the Bargaining Unit itwill recall the oldest employee in point of continuousservice with the Company as of April 3, 1971 first, thenext oldest employee in such continuous service next,and so on. An employee thus recalled to work mustreport to work in accord with the provisions of ArticleVII, Section 8(e) [i.e., within 5 days] or such employeewill be removed from the Company rolls, and seniorityshall be forfeited.Section 5(a) Loss of Employee Status, if EmployeeNot Recalled. Any employee who was out of work dueto the 1971 strike at this Company and who has notbeen recalled to work on or before April 4, 1972, shallbe removed from the Company rolls and shall have nofurther right to return to work nor any claim againstthe Company except as he may have vested rights inthe Pension Plan.(6) In layoffs between the time a new agreement is signedand April 4, 1972, all employees to have equal timeseniority, the order of layoff and recall from layoff to bedetermined by productivity (art. VII, sec. 3, p. 18).(7)A drop below an unspecified number of productivitypoints would be grounds for discharge (art. VIII, sec. 1(m)and (o), p. 20).(8)Although laid-off employees could continue theirhospitalization coverage by paying all premiums, unre-called strikers were not to be considered laid off but "notworking due to a labor dispute" (art. XIV, p. 36).(9) The Company is to be given carte blanch with respectto working foremen (art. IX, sec. 12, p. 30).The Respondent also resurrected its original proposal 8(not referred to in its August 6 "Status of Negotiations"document) that a grievance could be presented only by theemployee or employees directly affected, without, however,the original addition that the Union could file a grievancewhich could affect a substantial number of employees (art.V, sec. 2, p. 9).The October 12 document also included the subcontract-ing clause originally proposed by the Respondent andagreed to by the Union on June 22 and 25 (art. III, sec.4(c), p. 6).Over 15 of the provisions listed in the August 6document as agreed to were either omitted or changed inthe Respondent's October 12 proposal.i9The October 12 proposal was discussed at a meeting heldOctober 16 and/or October 22, the Union objecting to theabove provisions, particularly the exclusion of the Umonfrom disciplinary meetings as contemplated in the pro-posed article IV, section 10, and to the abrogation of prioragreements.At some time after October 27, the Respondent distribut-ed to employees copies of a memo entitled "AttendanceGuidelines." It contained, among other things, the follow-ing:4.A written statement from a physician will berequired to substantiate the fact that absence was dueto illness and that the employee is released to return towork under the following circumstances:A. If employee is absent for five (5) or moredays in succession. B. If employee has four (4) ormore illness absences in any calendar year.The memo added that disciplinary action would be takenon each unexcused absence, and that the extent of19Those provisions dealt with such subjects as refusal of a steward toprofit-sharing,industrialinjury,physical examination on company tithe,accept a discipline or discharge slip, job loans,transfer from hourly topensions,vending machine money,payment to employee grievants for timesalary status,plantwide versus divisionwide seniority for layoff, recall,lost attending steps 4 and 5 grievance meetings, reactivation of dormantpromotion,and transfer,based on old versus new employee concept.departments,job bidding,employee attendance at industrial commissionovertime,sick leave,bumping into and out of first shift by union officials,hearing THE GERSTENSLAGER COMPANY223absences would be considered in each employee's evalua-tion for merit rating.20 The Union was not informed of thisdocument.At a negotiating meeting held on November 23, theUnion made two alternate contract proposals, either one ofwhich it would accept: (1) the old agreement, with the termto be negotiated, plus the 15-cent wage increase which theRespondent had granted during the strike; (2) the same as(1) "except including agreements reached from document[status of negotiations]Dated August 6, 1971, pages 1through 12." The Company rejected both proposals.The final bargaining session was held December 9, 1971.Under consideration was another draft agreement pre-pared by the Respondent. In this draft, the Respondentreverted back to a 3-year term, maintenance of member-ship for duration of the agreement, and checkoff (art. II, p.2).Practically all of the remainder of the Respondent'sOctober 12 proposals were included again in the December9 draft in identical or substantially similar language. Thisdraftcontained, in addition, a detailedmerit-ratingproductivity system (art. XIV) by which each employeewould be periodically classified by his immediate supervi-sor by skill, and rated for productivity. The employeecould appeal his classification and productivity to acommittee made up of the general manager, personneldirector, and production-control representative. The ratingwould determine the employee's wage rate (specific ratesproposed) and his share of the profits under the profit-sharing plan (art. XVI, sec. 6). It further proposed that allemployees would have equal time seniority, and that layoffand recall from layoff would be according to productivity(art.VII); and that a drop in productivity below a certainspecified point would be cause for discharge (art. VIII).Either at the December 9 meeting, or shortly thereafter,one of the union representatives requested permission fortheUnion's time-study engineer to conduct a job evalua-tion study in the plant. Thereafter, the Respondent refusedpermission because in its opinion a time study would havelittlevalue in its particular situation or serve no practicalpurpose for the Company's particular type of operation.Shortly before Christmas, the Company distributed tothe employees along with their paychecks copies of a sheetentitled "Gersco News Letter." The first section of theletterwas entitled "Merit Rating Plan" and began with:As previously mentioned informally, management isputting a Merit Rating System into effect.After explaining that the purpose of the plan was tocompensate employees in relation to their contributions tothe Company's progress, the letter stated:Full details of the plan will be furnished each employeein the near future. In the meantime we wanted toinform you of the general plan for your backgroundinformation.There followed a list of the rating factors,, and a description20The expiredagreementprovided "In case of sickness absence morethan six (6) times in a year April 4 to April 3, each report off will beaccompanied by written doctor report.In the caseof sickness, as reportedby a doctor report for more than five (5) days absence, a release report fromthe doctor will be needed to indicate proper recovery to return to work"(artX, sec 1, p 44) No change in this provision was listed in the August 6"StatusofNegotiations"document as agreed to or proposed Nocomparable provision appeared in the Company's October 12 or Decemberof the method which would be followed in ratingemployees. The name of Richard Fishburn, vice presidentand general manager, appeared at the end of the message.There is evidence that as of the date of the last meetingof the parties, December 9, 1971, 63 strikers had beenrecalled.Striker Howard Cooper testified that as a member of theunion bargaining committee and executive board he wasentitled under the old contract to supersenionty datingback to January 1, 1942, for purposes of layoff and recall.He testified that he had not, however, been recalled eventhough two employees named Messner and Hurst, who hadsenioritydating from after 1942, have been recalled.The parties stipulated that Christy Nichols, a member ofthe shop committee on and after April 4, 1971, andtherefore within the supersenionty section of the expiredagreement, has not been offered reemployment.2iStriker Friend Eikleberry had been employed as a spraypainter in the paint shop for 18 or 20 years. He testifiedthat he reported to the plant "sometime in the forepart ofOctober" in response to a notice to return to work. Rasorgave him a "Request for and Acceptance of Recall" formto sign, and told him there was a job for him in thepressroom. Eikleberry responded that he would come backto his old job, but would have to think over the pressroomoffer because "that wasn't my work." Eikleberry left theplant, taking the form with him. Shortly thereafter,Eikleberry received from the Respondent a documentdatedOctober 26, 1971, entitled "Separation Notice,"giving the reason therefor as "Failed to Report for Work."PersonnelDirectorRasor testified that Eikleberry ex-pressed reservations about the job offer because he wasoperating his own well-digging business and because hewould not be back in his old job; he said if he decided tocome back to work he would bring the document "Requestforand Acceptance of Recall" and report for workMonday, October 18. When he failed to do so, theRespondent terminated him. Rasor testified withoutcontradiction there was no job opening in the paint shop.22C.Analysis and Conclusions1.Refusal to bargain in good faithAlthough considerable evidence was introduced regard-ing the course of the bargaining in the period before andduring the strike, chiefly at the insistence of the GeneralCounsel, who offered such evidence as background, it ishelpful mainly in providing a contrast to the Respondent'sconduct thereafter. Thus, the Respondent, as well as theUnion, negotiated during the background period on thebasis of proposals and counterproposals regarding suggest-ed changes in and additions to specific provisions of theold contract.Many meetings were held, and concessionswere made by both sides.9 proposals21Striker John Keller testified that he was entitled to be recalled beforeone Sam Horst who was recalled a couple of days before Keller wasHowever, I find that Keller's testimony in this respect was too vague to bereliable in the absence of any substantiation22 1 credit both versions of these events, but find that Rasor's was themore complete 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDTheRespondent'switnesses,Fishburn and Rasor,credibly testified that their original proposals 6, 8, and 9(prohibiting employees from leaving their work to discussgrievanceswith stewards or committeemen, requiringgrievances to be initiated by employeesunlessthey couldaffect a substantial number of employees, and requiringwritten grievances to give the names of all grievants and besigned by at least one grievant) were intended to reduce theamount of company time spent on grievances by employ-ees, stewards, union committeemen, and supervisors atvarious steps of the grievance procedure, particularlyrepetitivegrievances,and to reduce the amount ofcompany time lost by employees not directly affectedcongregating, as thesematters had proved to be tooexpensive in the past.23 As indicated above, two of theseproposals, 6 and 9, merely conformed with provisionsagreed to by the Union in the prior contract, or with pastpractices,and were in any event withdrawn by theRespondent before the strike. Proposal 8, regarding theinitiation of grievances, did not appear in the August 6"Status of Negotiations" document, and presumably wasalso dropped.As to the Respondent'soriginalproposal 7, Fishburncredibly testified that the suspension of stewards forrefusing to acknowledge a discipline slip was proposedbecause a steward had refused to sign for sucha slip asrequired by the old contract. The facts set forth aboveshow that the Respondent on June 25 substituted a tenderprovision for the 5-day suspension, and, on August 6,accepted a third alternativemethod of solving thisproblem.The General Counsel also suggests that the Respondentrefused to bargain regarding the three subjects which werethe major issues at the start of the strike-subcontracting,working foremen, and union shop. I do not agree. Bothparties vigorously pushed their positions on theseissues.The Respondent finally, on June 22, prevailed as tosubcontracting, apparently in exchange for an expansionof the category of employees entitled to plantwideseniority, one of the Union's chief objectives.24 Althoughthe Respondent rejected several different versionsof unionshop, I have found above that its representatives did nottell the Union there would never be aunionshop, and therecord does not show that the Respondent refused tobargain onthis issue.The status of workingforemen wasthe subject of proposals and counterproposals throughoutthis entire period.Although the Respondent's unilateralraising of wageswhile the issue was under negotiation, and unilateralinstitution of top-scale hiring not previously offered to theUnion, early in June, may have been a breach of faith,25that conduct was atypical of the Respondent during the23 1 discredit Kroneker's testimony that the reason given him by theRespondent for making these proposals was that the Company had lost toomany arbitrations, as he was unable to substantiate his statement that theCompany had indeed lost many arbitrations24 1 interpret the language in paragraphs 2 and 9 of the status ofnegotiations document referred to above as confirmation of this view Thereisno basis,in my opinion,for interpreting this language as meaning that thesubcontracting clause agreed to was contingent on the Respondent'sagreeing to an even wider expansion of plantwide seniority,as the GeneralCounsel contends25SeeN L R B v Benne Katz, etc, d/b/a Williamsburg Steel Productsbackground period. Moreover, I find that the Respondent'smomentary vacillation of June 25 regarding its June 22agreement expanding the category of old and newemployees was insignificant,in view of the minor differ-ences between what it had agreed to on June 22 and what itproposed on June 25, and its eventual reaffirmation, on thesame day, of its previous agreement.Upon consideration of the undisputed evidence thatalthoughmany differences had not been resolved, therewas much give and take by both sides, and considering thegreaternumber of union proposals accepted by theRespondent than the other way around and the nature ofthe proposals agreed to and still being negotiated, it is myview that the Respondent's overall conduct during thebackground period was not inconsistent with a desireultimately to resolve its differences with the Union.However,with the termination of the strike, theRespondent's attitude toward the negotiations clearlychanged. The Respondent attributes this to its developingneed to institute a meat-rating productivity system.Fishburn and Rasor testified that early in the strikecompany records indicated that strike replacements wereperforming more efficiently than the regular employeeshad performed before the strike. Confirmation by subse-quent production figures and studies of the LincolnElectricCompany of Cleveland, where a merit-ratingsystem was in effect, led management to conclude thatsuch a system was necessary to increase productivity andmaintain its competitive status.Thesecircumstances,however, do not explain the following conduct:(a)The Respondent, early in October, began to dealdirectlywith the recalled strikers, bypassing the Union.Thus, the Respondent required all such employees to signits"Request for and Acceptance of Recall" form, whichtheGeneral Counsel accurately describes as a personalemployment contract.26 The employee was required toacknowledge statements implying that the role of theUnion had been reduced, that the Respondent alone woulddetermine the terms and conditions of employment, andthat the Respondent"will" institute a merit-rating systemunder which the employee "may be subject to discharge"and "will" determine the future order of layoff andrecall.27Then followed the Gersco Newsletter whichadvised the employees in even stronger language that theRespondent"is putting a Merit Rating system into effect,"with no reference whatsoever to the Union. The Respon-dent again dealt directly with its employees, bypassingtheir bargaining agent, when it distributed to them its"Attendance Guidelines" containing ah apparent unilater-al change in the sick leave provisions of the old contract.28(b) As indicated above, the`parties had, prior to this time,negotiated mainly on the basis of proposed changes in andCompany,369 U S 73626CfA BC Food Service, Inc,176 NLRB 426,43221The facts surrounding the Respondent's use of this document, setforth above, clearly refute the Respondent's suggestion that signing it wasvoluntary on the strikers' part28 It is well established that bypassing the union and dealing directlywith employeesis indicativeof bad faithQualityMotels of Colorado, Inc,189 NLRB No49; Sherwood Ford, Inc,188 NLRB No 16,U.Tote M ofOklahoma, Inc,172NLRBNo 21 Contraryto the Respondent'scontention,these communications with employees, with the intent ofbypassing the Union,cannot be equated with past communications at the THE GERSTENSLAGER COMPANY225additions to specific provisions of the old contract. TheRespondent's October 12 proposal, however, was a wholenew ballgame. The Respondent has offered no reasonableexplanation for its withdrawal, in this document, frommany provisions to which it had previously agreed whichwere unrelated to a merit-rating system, other than to insistthat this conduct was permitted by the parties' groundrules.Although it seems clear that there was no meeting ofthe minds on what the effect of an agreement or a tentativeagreement to a provision would be, I find that theRespondent's wholesale abrogation without good cause ofagreement, or tentative agreement, to such provisionspainstakingly reached after 6 months of bargaining, wasintended to and did broaden instead of narrow the area ofdisagreement,and was therefore inconsistent with agenuine desire to resolve differences between the parties.29(c)The Respondent failed to offer any reasonableexplanation for advancing the more restrictive demandsdescribed above regarding maintenance of membershipand checkoff, grievance procedure, and union activity,which would have reduced the role of the Union as therepresentative of the employees and administration of thecontract.The Respondent's only justification for thesedemands was reduction in costs, but there had been nonew developments regarding such costs since the start ofthebargaining,when the Respondent considered itnecessary tomake less restrictive proposals, which itabandoned before the end of the strike. In these circum-stances, and in the light of the Respondent's direct dealingwith the employees and wholesale abrogation of provisionspreviously agreed to, I find that the purpose behind thesedemands contrasted with the Respondent's objectives at anearlier stage of negotiations, was solely to undermine theUnion's position as bargaining representative.(d)On December 9, the Respondent detailed itsproposedmerit-ratingclassificationsystem.Althoughmanagement representatives testified that they had beenengaged for months in evaluating employee performanceand developing this plan, they conceded that they affordedtheUnion no opportunity to participate. Then, when theUnion, upon being presented with the plan, requestedpermission to conduct its own time study, which, I find,was relevant and necessary to intelligently deal with theproposal,permissionwas refused. Such conduct wasfurther indicative of bad faith.30Union's request or merely to inform employees of what offers had beenmade to the Union In view of the Respondent's "duty to treat with noother" than the Union(Medo Photo Supply Corporation v N L R B,321U S 678), its bad faith was not condoned or waived by the Union's failureto express immediate opposition to this conduct SeeWebb Furniture Corp ,158 NLRB 100329M FA Milling Company,170 NLRB 1079, 1098 See alsoAmericanSeating Co v N L R B,424 F 2d 106 (C A5),McCann Steel Company,Inc,190 NLRB No. 2,Shovel Supply Company,162 NLRB 46030 SeeGeneral Electric Company,192NLRB No9,General ElectricCompany,186 NLRB No1,Wald Manufacturing Company,176 NLRB 839,844, enfd 426 F 2d 1328 (C.A 6). See alsoN L R B v Truitt ManufacturingCo, 351 U S 149 1 do not understand the General Counsel to contend thatthemerit-rating proposal itself was indicative of bad faith. In any event, Iwould find changed circumstances constituting reasonable cause for theRespondent's making of this proposal311have carefully considered the additional grounds relied on by theGeneral Counsel to support his bad-faith allegation, but find no merit inthem (1) I do not construe the proposal that unrecalled strikers beIn sum,Ifind that the Respondent,by refusingpermission for the Union to conduct its own timestudy, bydealing directly with employees and entering into personalemployment contracts with employees in the unit andbypassing the Union,and by abrogating agreements andproposing more stringent provisions without reasonablecause, failed and refused to bargain in good faith inviolation of Section 8(a)(5) and(1) of the Act.312.Alleged unilateral conduct(a) The complaint alleges that the Respondent unilateral-ly instituted a merit-rating system affecting its employees.The only evidence presented by the General Counsel insupport of his contention that the Respondent actually putits proposed merit system into effect was the testimony ofstriker CarlWade who returned to work October 19, 1971.Wade testified that 2 days after his return, ProductionBodiesDepartment Superintendent Eddie Shields toldhim:There would be a merit system put into effect shortlyand our performance from then on would determinewhat pay or what we could receive through productivi-ty or our actions. That this all meant profit if we keptworking, we would be sure to work 8 hours a day. . . Iasked him about seniority rights, he says we wasplaying it by ear, he couldn't answer that.When asked whether there is a merit-rating system in theplant,Wade replied, "I couldn't answer that." He testifiedthat he did not know whether he had been merit-rated, andthat there has been no difference in his pay because of anymerit-rating system.Fishburn and Rasor testified that no merit-rating systemhas been put into effect, and that no one has been rated.In my opinion, Wade's testimony fails to support thisallegation, leaving the denials of Fishburn and Rasor,which I credit, substantially undisputed. I shall thereforerecommend dismissal of this allegation.32(b) The complaint alleges that the Respondent unilateral-ly eliminated superseniority of union officers, contrary topast practice and its agreed-upon proposals during therecent contract negotiations.The evidence presented by the General Counsel consistsof the facts set forth above that the Respondent has failedto recall striking union officials Howard Cooper andChristy Nichols, who, it is undisputed, were entitled underconsiderednotworking due to a labor dispute" as calling for theirexclusionfrom hospitalization coverage (2) No reason nor precedent hasbeen called to my attention for finding bad faith in proposing that strikersnot recalled within a year be terminated, nor would the evidence support afinding that this proposal was made in retaliation against such employeesfor striking (3) 1 find the termination of Friend Eikleberry was not unlawfulin the circumstances described above (4) The General Counsel's contentionwith regard to the payment of replacements and recalled strikers on andafter September 15 at a rate which included the 15-cent wage increaseunilaterally granted early in June is time barredN L R B v Byran MfgCo, 362 U S 411 (5) In view of the numberof issuesupon which agreementhad not been reached on August 6. 1 find no badfaithin the Respondent'srefusal to accept either of the Union's two alternate proposals of November2332The complaint alleges that the Respondent unilaterally discontinueditspast practice with respect to seniority and instituted a different methodof computing seniority To the extent that this allegation refers to the merit-rating system, it is dealt with above To the extent it refers to superseniorityfor union officers, it is dealt with below 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe old contract to superseniority dating back to January 1,1942, and that other strikers with straighttime senioritydating from after 1942 have been recalled.The old contract provides as follows with regard tosuperseniority:Article IV, Sec. 11. Seniority of Designated Individuals.The Stewards during the period of their office shallhave greater seniority than any other bargaining unitemployee other than shop committeeman and therecording secretary. A member of the shop committeeand the recording secretary, during the period of theiroffice,shallhavemore seniority than any otherbargaining unit employee. However, employees whowere employed by the company and on the payroll onor before January 1, 1942, shall not be affected by theprovisions of this paragraph. Superseniority providedfor herein to the designated individuals shall apply tolayoff and recall only.The Respondent contends that this provision appliedonly to recall from layoff and not to recall from a strike. Ifind that the provision on its face is not clear as to whetheritapplied to recall from a strike or to recall from a layoffonly.Union Representative Kroneker testified that underthisprovision, a union committeeman "will have superseniorityover other employees for layoff purposes."Kroneker was asked, "Would that operate in the case ofrecallor layoff?"He replied, "Not recall, but layoffbecause he wouldn't be laid off." It is also noted that theRespondent in its September 15 letter advised the Union ofits intent to recall the strikers "in line of strict `time'seniority."Although this proposal excluded grantingsuperseniority to union officers, there is no evidence thattheUnion, at its September 21 meeting with the Respon-dent or thereafter, questioned the exclusion.There is no evidence of past practice. The recordindicates that the Union has struck this plant on three pastoccasions; all three strikes were of short duration; none ofthe strikers was replaced; and all returned to work at theend of the strike.There is no evidence that the parties reached agreementor tentative agreement on any change in this provision ofthe old contract or any new superseniority provision.Itherefore find that the evidence fails to show thatsuperseniority for recall of union officers from a strike wasrequiredby the old contract, past practice, or anyagreement during the recent negotiations. In these circum-stances, I conclude that a preponderance of the evidencefailsto support the allegation that the Respondentunilaterally eliminated superseniority of union officers,and I shall recommend that this allegation of the complaintbe dismissed.(c) The complaint alleges that the Respondent unilateral-ly terminated the existing hospitalization plan.The General Counsel's evidence consisted of testimonyby employee Wade to the effect that he has "a questionabout" whether the health insurance plan in effect is thesame as the plan which was in effect before the strike,because, he said, "We had on top of the form, we had 365day coverage. On top of this form it says 120." No suchforms are in evidence, and Wade added that he has nothad occasion to apply for benefits since before the strikeand has not compared the insurance contracts.As opposed to this vague and unsupported testimony,Fishburn and Rasor credibly testified that although thecost of the premiums has increased, there has been nochange in the hospitalization coverage of employees.I therefore find that this allegation falls for failure ofsupport by a preponderance of the evidence, and recom-mend that it be dismissed.111.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(5) and (1) of theAct, I shall recommend that the Respondent cease anddesist therefrom and from any like or related interferencewith the rights of its employees guaranteed in Section 7 ofthe Act, and that it take certain affirmative action designedto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in the case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended: 33ORDERThe Respondent, The GerstenslagerCompany,Wooster,Ohio,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Failing and refusing to bargain collectively in goodfaithwith InternationalUnion AlliedIndustrialWorkersofAmerica,AFL-CIO,AmalgamatedLocal Union No.813, as the exclusive collective-bargaining representative ofan appropriate unitof all hourlyrated plant employees,excluding all office clerical employees,professional em-ployees, and supervisors, as defined in the Act,concerningrates of pay,wages, hours of work,and other terms andconditions of employment,by refusing permission for theUnion toconduct its own time study,by dealingdirectlyand entering into personal employment contracts withemployees in the unit and bypassingtheUnion, and byabrogating agreements and proposing more stringentprovisionswithout reasonable cause,or in any othermanner refusing to bargain in good faithwith the Union.(b) In anylikeor relatedmanner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed in Section7 of the Act.2.Take thefollowing affirmative action designed toeffectuate the policiesof the Act:(a)Upon request, bargain collectively in good faith withthe above-named labor organization, as the exclusiverepresentative of its employees in the above-describedappropriate unit, concerning ratesof pay,wages, hours ofwork,and other terms and conditions of employment, and,if an understanding is reached,embody suchunderstand-ing in a signed agreement.33 In the event no exceptions are filed as provided by Sec 102 46 of theprovided in Sec 102 48 of the Rules and Regulations, be adopted by theRules and Regulations of the National Labor Relations Board, the findings,Board and become its findings, conclusions, and order, and all objectionsconclusions, recommendations, and Recommended Order herein shall, asthereto shall be deemed waived for all purposes THE GERSTENSLAGER COMPANY(b)Post at its plant in Wooster, Ohio, copies of theattached noticemarked "Appendix." 34 Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof,and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered,defaced,or coveredby any othermaterial.(c)Notifythe Regional Director for Region 8, in writing,within20 daysfrom the receipt of this Decision,what stepsthe Respondent has taken to comply herewith 35IT IS FURTHER ORDERED that the complaint be, and itherebyis,dismissed insofar as it alleges violations of theAct not found herein.34 In the event that the Board's Order is enforced by a judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "31 In the event that this recommended Order is adopted by the Boardafter exceptions have beenfiled,this provision shall be modified to read"Notify theRegional Director for Region 8,in writing, within 20 days fromthe date of this Order,what steps the Respondent has taken to complyherewith "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT fail or refuse to bargain collectively ingood faith with International Union Allied IndustrialWorkers of America, AFL-CIO, Amalgamated LocalUnion No. 813, as the exclusive collective-bargaining227representative of our employees in the appropriate unitdescribed below,concerning ratesof pay,wages, hoursof work,and other terms and conditionsof employ-ment,by refusing permission for the Union to conductitsown timestudy,by dealingdirectly andenteringinto personal employment contracts with employees inthe unit and bypassing the Union,and by abrogatingagreements and proposing more stringent provisionswithout reasonable cause,or in any other mannerrefusing to bargain in good faith with the Union.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exerciseof the rights guaranteed in Section7 of the NationalLaborRelations Act.WE WILL,upon request,bargain collectively in goodfaith with the Union as the exclusive collective-bargain-ing representative of all our employees in theappropri-ate unit,which is:All hourlyrated plant employees,excluding alloffice clerical employees,professional employees,and supervisors as defined in the Act.THE GERSTENSLAGERCOMPANY(Employer)DatedBy(Representative)(Title)Thisisan official notice and must notbe defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be latered,defaced,or coveredby any othermaterial.Any questionsconcern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,1695FederalOfficeBuilding, 1240 East 9th Street,Cleveland,Ohio 44199,Telephone216-522-3725.